Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

                                 Restriction is required under 35 U.S.C. 121 and 372.
 

1.         This application contains the following inventions or groups of 

inventions which are not linked as to form a single general inventive concept 

under pct Rule 13.1.


              In accordance with 37 CFR 1.499, applicant is required in reply to this 

action to elect a single invention to which must be restricted.


             Group Ia, claims 1-13, drawn to an inline cutting system including an extruder having a side wall an outlet line surrounding an internal passage and cutting means arranged in connection with the outlet line; the extruder and the outlet line forms a closed enclosure upstream of the cutting means; and the outlet line comprises a flexible hose which at one end is connected with the extruder outlet and at the other end is connected with a straight rigid pipe at which the cutting means is provided; classified under A22C 17/0006. 

           Group Ib, claims 14-18, drawn to a method for inline cutting an extruded string of meat analogue product including the step of forwarding an emulsion continuously axially through an extruder; effecting said cutting inside said internal passage as said cutting means is extending through the side wall of the outlet line; and effecting said cutting in a substantial axial direction of the outlet line in order to establish a cutting in the longitudinal direction of the string of meat analogue product;  classified under B26D 1/25. 

             The inventions listed as Groups or Inventions Ia-Ib do not relate to a 

single inventive concept under  PCT Rule 13.1 because, under PCT Rule 13.2, 

they lack the same or corresponding special features for the following reasons: 

For example, the technical features of the invention Ia, as mentioned above, are 

not present in invention Ib. Conversely, the technical futures in invention Ib

 are not present in invention Ia. 


2.        Applicant is advised that the reply to this requirement to be complete must include(i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
3.        The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
4.         Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
5.          Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance CFR 1.48 (b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be  accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 1, 2022